Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-15-00376-CV

                                             Eduardo BENAVIDES,
                                                   Appellant

                                                          v.

                                                Julia BENNETT,
                                                     Appellee

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015-CI-04550
                            Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 28, 2015

DISMISSED FOR WANT OF JURISDICTION

           Appellant, who is pro se, appeals a trial court’s order of severance signed March 6, 2015. 1

Appellant did not timely file a motion that would have extended the appellate timetable. 2 See TEX.



1
  There is another appeal pending in this court involving appellant and appellee. That appeal was assigned appellate
number 04-15-00288-CV. A review of the clerk’s record in that case shows appellant is appealing the trial court’s
order dated February 5, 2015, which granted, in part, appellee’s no evidence motion for summary judgment. The trial
court subsequently granted appellee’s motion to dismiss appellant’s claims. Thereafter, appellee filed a motion to
sever appellant’s claims against her from appellant’s claims against another remaining defendant in the matter. The
trial court granted appellee’s motion to sever, and appellant filed a second notice of appeal, challenging the order
granting that severance. It is this second appeal, appellate number 04-15-00376-CV, which is the subject of this order.
2
  Based on the clerk’s records in both appellate number 04-15-00288-CV and appellate number 04-15-00376-CV,
appellant filed a motion for new trial. However, that motion was prepared and served prior to the date the trial court’s
                                                                                                       04-15-00376-CV


R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). Thus, either the notice of appeal was due April 6, 2015

— the thirtieth day, April 5, 2015, was a Sunday — or a motion for extension of time to file the

notice of appeal was due fifteen days later on April 21, 2015. See TEX. R. APP. P. 26.1, 26.3.

Appellant did not file a timely notice of appeal. Appellant filed an untimely notice of appeal on

June 22, 2015, and thereafter, filed an untimely motion for extension of time to file the notice of

appeal in this court on June 24, 2015. 3 Because appellant’s motion to extend time to file the notice

of appeal was untimely, we denied the motion on August 31, 2015. See Verburgt v. Dorner, 959
S.W.2d 615, 615 (1997) (“Once the period for granting a motion for extension of time under Rule

[26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.”).

         On August 31, 2015, we also ordered appellant to file, on or before, September 30, 2015,

a response showing cause why this appeal should not be dismissed for want of jurisdiction. We

advised appellant that if he failed to satisfactorily respond within the time provided, the appeal

would be dismissed. See TEX. R. APP. P. 42.3(a), (c). Appellant did not timely file a response.

         Because appellant’s notice of appeal was untimely and the period for granting appellant an

extension of time to file his notice passed before he ultimately filed his notice of appeal in June

2015, appellant cannot invoke our jurisdiction. Accordingly, we dismiss the appeal for want of

jurisdiction.

                                                            PER CURIAM




order of severance was signed, and based on our review of the motion, it is directed only to the trial court’s February
5, 2015 order, not the March 6, 2015 order granting the severance.
3
  In his untimely motion to extend time to file his notice of appeal, appellant noted that he filed a motion in the trial
court asking the trial court to extend the time for appellant to file post judgment motions. In the motion to the trial
court, appellant claimed he did not receive timely notice of the trial court’s judgment. Appellee filed a response
contesting appellant’s claim. There is nothing in the record to establish the trial court ruled on appellant’s motion or
reset the deadlines pursuant to Rule 306a(4) of the Texas Rules of Civil Procedure. See TEX. R. CIV. P. 306a(4).

                                                          -2-